      Case 4:19-cv-05230-RMP     ECF No. 74   filed 12/23/20     PageID.482 Page 1 of 2



 1

 2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT

 3                                                             EASTERN DISTRICT OF WASHINGTON



                                                               Dec 23, 2020
 4                                                                  SEAN F. MCAVOY, CLERK



 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CHRISTOPHER JOHN
      CANNATA,                                  NO: 4:19-CV-5230-RMP
 8
                               Plaintiff,       ORDER OF DISMISSAL WITH
 9                                              PREJUDICE
            v.
10
      D. BASSHAM, DDS; RAMESH
11    RAO, DDS; JOANNE PHILLIPS,
      Physician’s Assistant, PA-C; JEFF
12    BENNETT, Staff Sergeant; ELAINE
      MOORE, Dental Assistant; B.
13    WHITE, CDA; E. MARTINEZ,
      Dental Associate; K. FORSS, Health
14    Services Manager; D. CHLIPALA,
      Health Services Manager,
15
                           Defendants.
16

17         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

18   prejudice, ECF No. 73. Having reviewed the Motion and the record, the Court finds

19   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

20         1.    The parties’ Stipulated Motion to Dismiss with prejudice, ECF No. 73,

21   is GRANTED.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 4:19-cv-05230-RMP           ECF No. 74   filed 12/23/20   PageID.483 Page 2 of 2



 1         2.     Plaintiff’s Complaint is dismissed with prejudice and without fees or

 2   costs to any party.

 3         3.     All pending motions, if any, are DENIED AS MOOT.

 4         4.     All scheduled court hearings, if any, are STRICKEN

 5         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 6   Order, enter judgment of dismissal with prejudice, provide copies to counsel and

 7   Plaintiff, and close this case.

 8         DATED December 23, 2020.

 9
                                                   s/ Rosanna Malouf Peterson
10                                              ROSANNA MALOUF PETERSON
                                                   United States District Judge
11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
